STATE OF MISSOURI,                            )
                                              )
       Plaintiff-Respondent,                  )
                                              )
vs.                                           )              No. SD34113
                                              )
RYAN K. GUSKE,                                )              Filed: November 22, 2016
                                              )
       Defendant-Appellant.                   )

           APPEAL FROM THE CIRCUIT COURT OF PHELPS COUNTY

                       Honorable William E. Hickle, Circuit Judge

AFFIRMED

       Ryan K. Guske (“Defendant”) was charged and convicted of the class D felony of

driving while revoked. In his sole point on appeal, Defendant claims the trial court erred

in refusing to declare a mistrial based on the prosecutor’s statement that the driving

record of Defendant had been “redacted.” Defendant claims that the statement of the

prosecutor planted the idea in jurors’ minds that Defendant had committed previous

crimes, thus, unfairly and irretrievably prejudicing the jury. We find no error and affirm

the judgment.

       Prior to trial, the trial court agreed that numerous past convictions contained in the

driving record (Exhibit 1) should be redacted so the jury would not see the convictions;



                                             1
however, the jury was allowed to see various revocations appearing on two pages of the

driving record. (The third and fourth pages were omitted from the five-page document.)

The trial court indicated that a “white out” should be used instead of a black marker to

redact the offenses. As Exhibit 1 was being admitted into evidence, the prosecutor stated:

“With that, the affidavit of the Department of Revenue from the records custodian is self-

authenticating and I believe we have sufficiently redacted the necessary information.”

Defendant requested a mistrial because of that statement about the redaction. The State

argued that it was obvious the driving record had been redacted because it skipped from

page 2 to page 5. The court offered to instruct the jury to disregard the statement but

Defendant declined any further mention of the redaction. That the document was

redacted was not further mentioned.

       We start with the well-known proposition that a mistrial is a drastic remedy to be

exercised only in extraordinary circumstances in which the prejudice to a defendant

cannot be otherwise removed. State v. Wright, 383 S.W.3d 1, 9 (Mo.App. W.D. 2012).

We review the trial court’s refusal to grant a mistrial for an abuse of discretion. State v.

Johnson, 901 S.W.2d 60, 62 (Mo. banc 1995). We cannot see any prejudice to

Defendant. It is mere supposition that the jury would ascribe any other crimes to the

redacted information. Clearly, Defendant had done something that caused his license to

be revoked. That is a logical and relevant conclusion for the jury to draw. The

explanation that the State gave to the court in offering an exhibit was vague, did not

mention any crimes and only one word—redacted-- is complained about by Defendant.

We do not find any prejudice to Defendant and no abuse of discretion by the court in

refusing to grant a mistrial. The point is denied. The judgment is affirmed.




                                              2
Nancy Steffen Rahmeyer, J. - Opinion Author

Gary W. Lynch, P.J. - Concurs

William W. Francis, Jr., J. - Concurs




                                         3